--------------------------------------------------------------------------------

Exhibit 10.1
 
[image00002.jpg]


SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into as of the __ day
of March 2019, by and between SEEDO CORP.., a Delaware corporation with an
address of #2 HaCarmel St, Yokneam, Israel (the “Company”), and
___________________, with an address of
_____________________________________________, (the “Investor”).


WHEREAS, the Company requires an infusion of funds in order to finance the
operations of the Company; and


WHEREAS, the Investor is willing to invest in the Company on the terms and
conditions set forth in this Agreement.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.             Purchase and Sale of Shares.


1.1          Share Purchase. The Investor shall purchase from the Company, and
the Company shall issue to the Investor, ______________________shares of common
stock of the Company (the “Purchased Shares”), at a price per share equal to
$2.75 (the “Price Per Share”), for an aggregate purchase price equal to
USD$__________, (the “Purchase Price” and the "Transaction").  The Purchase
Price shall be paid at the Closing as set forth in Section 2 below.


2.             Closing


2.1          The closing of the purchase and sale of the Purchased Shares (the
"Closing") shall take place within seven (7) business days of the Effective Date
(the “Closing Date”).


2.2          At the Closing, the following transactions shall occur, which
transactions shall be deemed to take place simultaneously and no transaction
shall be deemed to have been completed or any document delivered until all such
transactions have been completed and all required documents delivered:
 
           (a)          The Investor shall wire the Purchase Price by electronic
wire transfer to the bank account of the Company.
 
           (b)          Against receipt of the Purchase Price, the Company shall
issue and deliver to the Investor the Purchased Shares (as evidenced by duly and
validly issued share certificate(s) of the Company for the Purchased Shares).



--------------------------------------------------------------------------------

3.             Information on the Company


The Investor avers that it has read the PPM provided to him and has access of
the EDGAR Website of the SEC to review the Company's Form 8-K filed on September
17, 2018, the Company’s Form 10-Q filed on August 20, 2018 for the quarter ended
June 30, 2018, the 8-KA filed November 27, 2018, the Company’s Form 10-K filed
on January 15, 2018, containing audited financial statements, and the 10-QT for
the quarter ended Dec 31, 2018, filed on March 20, 2019.


4.             Representations, Warranties and Covenants of the Company


The Company hereby represents, warrants and covenants as follows:


4.1          Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power to own its properties and to
carry on its business as it is now being conducted.


4.2          Authorization, Enforceability.  (i) The Company has the requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder  in accordance with the terms hereof, (ii) the execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by the Company’s
Board of Directors and further consent or authorization of the Company by its
Board of Directors is not required; and (iii) upon the execution and delivery of
this Agreement by the Company, this Agreement will constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.


4.3          Issuance of the Purchased Shares.  The Purchased Shares to be
issued, sold and delivered by the Company hereunder, when so issued, sold and
delivered, will be duly and validly issued, fully paid and nonassessable and
will be issued in reliance upon applicable exemptions from the registration and
qualification provisions of all applicable securities laws of the United States
and each state whose securities laws may be applicable thereto.  All Purchased
Shares will be issued free of any preemptive or similar right and free and clear
of any claim, lien, security interest or other encumbrance.  Assuming the
accuracy of the Investor’s representations and warranties hereunder, the
issuance to the Investor of the Purchased Shares will be exempt from the
registration requirements of the Securities Act and will be made in reliance
upon applicable exemptions from the registration and qualification provisions of
all applicable state securities laws.


4.4          Current in its Filings. The Company is current in the filing of all
forms or reports with the SEC, and is a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).


4.5          Not a Shell. The Company is not now and has never been a shell
company as defined in SEC Release 33-8587 and is not subject to Footnote 32 of
SEC Release 33-8587 notwithstanding the facts related to the timing of this
transaction and understandings with respect to the existing business of the
Company.
 
2

--------------------------------------------------------------------------------

 
4.6          At the date hereof and at the Closing Date:


(a)          The Company has 500,000,000 Authorized and 17,018,975 issued and
outstanding shares of common stock, all eligible to trade and are quoted on OTC
“Bulletin Board”, and the Company has received no notice or other communication
indicating that such eligibility is subject to challenge or review by the any
applicable regulatory agency, electronic market administrator, or exchange;


(b)          the Company has and shall have performed or satisfied all of its
undertakings to, and of its obligations and requirements with, the SEC;
 
(c)          the Company has not, and shall not have taken any action that would
preclude, or otherwise jeopardize, the inclusion of the Company’s common stock
for quotation on the OTC; and


(d)          the Company’s common stock is eligible for participation in The
Depository Trust Company (“DTC”) book entry system and the Company has shares of
common stock on deposit at DTC and participates in the DWAC/FAST system.


4.7          Financial Statements.  The audited financial statements of the
Company, together with the related schedules and notes, and the unaudited
financial information, forming part of the Reports, fairly present the financial
position and the results of operations, changes in shareholders’ equity, and
cash flows of the Company at the respective dates and for the respective periods
to which they apply; and all audited financial statements of the Company,
together with the related schedules and notes, and the unaudited financial
information, filed with the SEC as part of the Reports, comply as to form in all
material respects with applicable accounting requirements and with the rules and
regulations of the SEC with respect hereto when filed, have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved except as may be otherwise stated therein
(except as may be indicated in the notes thereto or as permitted by the rules
and regulations of the SEC) and fairly present, subject in the case of the
unaudited financial statements, to customary year-end audit adjustments, the
financial position of the Company as at the dates thereof and the results of its
operations and cash flows. The procedures pursuant to which the aforementioned
financial statements have been audited are compliant with generally accepted
auditing standards. The selected and summary financial and statistical data
included in the Reports present fairly the information shown therein and have
been compiled on a basis consistent with the audited financial statements
presented therein. No other financial statements or schedules are required to be
included in the Reports. The Company has no off-balance sheet arrangements. The
Company is not subject to any material liabilities or obligations of the type
required to be reflected on a balance sheet prepared in accordance with
generally accepted accounting principles that is not adequately reflected or
reserved on or provided for in the aforementioned financial statements. It is
noted that the filings to date do not yet show the financial information
regarding Eroll Graw Tech Ltd.


4.8          Indebtedness.  Except as set forth in the Company’s financial
statements forming part of the Reports, the Company has no liability of any
nature, accrued or contingent, including, without limitation, liabilities to
customers or suppliers, other than liabilities incurred in the ordinary course
of business.


3

--------------------------------------------------------------------------------

4.9          Taxes.  The Company has paid and has no liability of any nature,
accrued or contingent liabilities for federal, state, local, or foreign taxes
and penalties, interest, and additions to tax (“Taxes”).  Without limiting the
generality of the foregoing, the amounts set up as provisions for Taxes, if any,
in the Company’s Financial Statements are sufficient for all accrued and unpaid
Taxes of the Company, whether or not due and payable and whether or not
disputed, under tax laws, as in effect for the period ended on September 30,
2017, and for all fiscal periods to date. The execution, delivery, and
performance of this Agreement by the Company will not cause any Taxes to be
payable or cause any lien, charge, or encumbrance to secure any Taxes to be
created either immediately or upon the nonpayment of any Taxes.  The Company has
filed all federal, state, local, and foreign tax returns required to be filed by
it, and has paid all taxes payable thereby due on or prior to the date hereof


4.10        Litigation. There is not any pending or, to the best of the
Company’s knowledge any threatened, action, suit, claim or proceeding against
the Company, or any of the Company’s officers or any of the respective
properties, assets or rights of the Company, before any court, government or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or over the Company’s officers or the properties of the Company, or
otherwise that (i) is reasonably likely to result in any material adverse change
in the business, prospects, financial condition or results of operations of the
Company or might materially and adversely affect its properties, assets,
liabilities, or rights taken as a whole, (ii) might prevent consummation of the
transactions contemplated by this Agreement, or (iii) alleging violation of any
Federal or state securities laws.


4.11        Intellectual Property. The Company has sole title and ownership of,
exclusive licenses for, or other valid rights to use, free and clear of all
encumbrances, all intellectual property used in the business of the Company as
presently conducted.  The Company’s use of the intellectual property used in its
business does not infringe the intellectual property rights of any third party.


4.12        No Brokers. The Company has not employed any investment bank, broker
or finder or incurred any liability for any investment banking fees, brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement.


4.13        Use of Proceeds. The Company shall use all of the net proceeds of
the Transaction solely as working capital in accordance with the Company’s
business plan.


4.14        No Piggyback Registration Rights. Any shares purchased in this
Subscription Agreement have no piggyback registration rights and should the
Company file a Registration at some point in the future, these shares shall not
be included in said registration.


5.             Representations, Warranties, Acknowledgments, of the Investor


The Investor hereby represents, warrants, acknowledges, understands and agrees
(as the case may be) to the following:


5.1          Authorization.  The Investor has full power and authority to enter
into this Agreement, and the Agreement has been duly executed by the Investor,
and such authorization constitutes a valid and legally binding obligation of the
Investor, enforceable in accordance with its terms.


4

--------------------------------------------------------------------------------

5.2          The Purchased Shares Are Not Registered.  The Investor hereby
acknowledges that the Purchased Shares will not be issued by the Company
pursuant to a registration statement under the Securities Act, and therefore the
Investor may be required to hold the Purchased Shares for an indeterminate
period.  The Purchased Shares are issued pursuant hereto in reliance upon a
specific exemption from the registration requirement of the Securities Act which
depends, in part, upon the accuracy of the representations, warranties, and
agreements of the Investor set forth in this Agreement.
 
5.3          Investment Intent.  The Investor is acquiring the Purchased Shares
for the Investor’s own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, which resale, distribution or
fractionalization would violate the Securities Act.  The Investor agrees that a
legend to the foregoing effect may be placed upon any and all certificates
issued representing the Purchased Shares.  Further, the Investor does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Purchased Shares, for which the Investor is purchasing.  The
Investor acknowledges that he has been afforded the opportunity to ask questions
of, and to obtain any information from, the Company and the Board of Directors
as he or she deems necessary to determine the suitability and advisability of,
and the merits and risk of, investing in the Company pursuant hereto.
          

5.4          Risk. The Investor is aware that: (i) investment in the Company
involves a high degree of risk, may result in a lack liquidity, and places
substantial restrictions on transferability of interest; and (ii) no Federal or
state agency has made any finding or determination as to the fairness for
investment by the public, nor has made any recommendation or endorsement, of the
Purchased Shares.


5.5          Financial Ability.  The Investor has sufficient financial resources
available to support the loss of all or a portion of Investor’s investment in
the Company, has no need for liquidity in the investment in the Company, and is
able to bear the full economic risk of the investment.  The Investor is
sophisticated and experienced in investment matters, and, as a result, is in a
position to evaluate an investment in the Company.


5.6          Regulation S Exemption. The Investor is not a U.S. Person, and the
Investor understands that that the Purchased Shares are being offered and sold
to him in reliance on an exemption from the registration requirements of United
States federal and the state securities laws under Regulation S promulgated
under the Securities Act, and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments, and
understandings of the Investor to determine the applicability of such exemptions
and the suitability of the Investor to acquire the Purchased Shares.


5.7          Legend. The certificates representing the Purchased Shares shall
contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO
COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT IS AVAILABLE.”


5

--------------------------------------------------------------------------------

6.             Miscellaneous.


6.1          Each of the parties hereto shall perform such further acts and
execute such further documents as may reasonably be necessary to carry out and
give full effect to the provisions of this Agreement and the intentions of the
parties as reflected thereby.


6.2          This Agreement shall be governed by and construed according to the
laws of the State of Delaware, without regard to the conflict of law provisions
thereof. The parties hereto agree that in the event of any controversy among the
parties hereto arising out of, or relating to, this Agreement, which cannot be
settled amicably by the parties, such controversy shall be settled by
Arbitration. Both sides shall choose a mutually agreed upon competent jurist
from a short list and informal Arbitration shall commence as expeditiously as
possible. Either party may institute such arbitration proceeding by giving
written notice to the other party. A hearing shall be held by the Arbitrator
within the District of Columbia, and a decision of the matter submitted to the
Arbitrator shall be biding and enforceable against all parties in any Court of
competent jurisdiction. The prevailing party shall be entitled to all costs and
expenses with respect to such arbitration, including reasonable attorneys' fees.
The decision of the Arbitrator shall be final, binding upon all parties hereto
and enforceable in any Court of competent jurisdiction. Each party hereto
irrevocably waives any objection to the laying of venue or personal jurisdiction
of any such Arbitration action or proceeding brought and irrevocably waives any
claim that any such action brought has been brought in an inconvenient forum. 
Each of the parties hereto waives any right to request a trial by jury in any
litigation with respect to this agreement and represents that counsel has been
consulted specifically as to this waiver.


6.3          Except as otherwise expressly limited herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors, and administrators of the parties hereto.


6.4          This Agreement constitutes the full and entire understanding and
agreement between the parties with regard to the subject matters hereof and
thereof and supersede any prior agreement, understand or contract, written or
oral, with respect to the subject matter hereof and thereof.


6.5          No delay or omission to exercise any right, power, or remedy
accruing to any party upon any breach or default under this Agreement, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. All remedies, either under this Agreement or by law or otherwise
afforded to any of the parties, shall be cumulative and not alternative.


6.6          If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable under applicable law, then such provision shall
be excluded from this Agreement and the remainder of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms; provided, however, that in such event this Agreement
shall be interpreted so as to give effect, to the greatest extent consistent
with and permitted by applicable law, to the meaning and intention of the
excluded provision as determined by such court of competent jurisdiction.


6

--------------------------------------------------------------------------------

6.7          The funds representing the aggregate Purchase Price in respect of
the Purchased Shares which will be advanced by the Subscriber to the Corporation
hereunder will not represent proceeds of crime for the purposes pursuant to The
Proceeds of Crime Act, No. 16 of 2000 (the “Act”), (US) and the Forty
Recommendations on Money Laundering and the Nine Special Recommendations on
Terrorist Financing of the Financial Action Task For on Money Laundering (FATF –
GAFI), which prohibits anyone from conducting or attempting to conduct certain
financial activities that involve the proceeds of unlawful activities.  Money
Laundering is an offense.  A person engages in Money laundering where the person
engages, directly or indirectly, in a transaction that involves money or other
property that are proceeds of crime; or the person receives, possesses,
conceals, disposes of, or transfers any money or other property that are
proceeds of crime; and the person knows or ought to reasonably have known, that
the money or other property is derived, obtained or realized directly or
indirectly, from serious offenses. As the transfer of assets into a limited
partnership, trust, corporation of other entity may constitute such a
transaction within scope of the FATF-GAFI it is necessary for your protection
and ours, that we not receive funds from any of the activities specified in the
Act which would constitute Money Laundering.


6.7          This Agreement may be executed in counterparts.
 
INVESTOR STATEMENT
 
In connection with the undersigned's proposed subscription for shares in Seedo
Corp., the undersigned hereby represents that the undersigned has sufficient
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of such investment, and the undersigned has
considered that the undersigned might have to hold the Interests for an
indefinite period of time, and might have to bear the complete economic loss of
such investment.
 
The undersigned further represents that the purchase of such Interests by the
undersigned will be solely for the account of the undersigned and not for the
account of any other person, is being made for investment purposes only, and is
not being made with a view toward the further resale or distribution thereof.
 
The undersigned understands that such Interests are being offered only to
"accredited investors," as such term is defined under the Securities Act of
1933, as amended (the "Securities Act"), and the undersigned further represents
that the undersigned is an accredited investor.  Further, the undersigned
recognizes that the proposed investment is being offered in a manner that is
intended to comply with the requirements of Section 4(2) of the Securities Act
and/or Regulation D promulgated thereunder.
 
The undersigned acknowledges and agrees that the acceptance of the undersigned's
investment (if accepted) has been induced by the reliance of and on the
correctness of the representations contained in this Subscription Agreement, and
shall wire all monies within 48 hours of their signing hereof to the Company’s
coordinates provided herewith.
 
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have signed this Share Subscription Agreement in
one or more counterparts as of the date first hereinabove set forth.


SUBSCRIBERS SIGN HERE:


By:______________________________


________________________________
          Print Name and Title of Person


IN WITNESS WHEREOF, the Company has executed this Subscription Agreement as of
date first written above.


SEEDO CORP.
 
By:_____________________________________
Zohar Levy, Director, CEO
8

--------------------------------------------------------------------------------